Citation Nr: 0905719	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to the service-connected sinusitis 
and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from December 1980 to December 
1984.

This matter comes before the Board (Board of Veterans' 
Appeals) from an April 2001 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for hearing loss on a direct basis and as 
secondary to the service-connected sinusitis and/or the 
allergic rhinitis.  In February 2005, the Veteran testified 
at the RO before the undersigned Veterans Law Judge.  In 
September 2006 the Board remanded this issue for further 
evidentiary development.  

It appears that the RO is in the process of developing issues 
related to ratings for service-connected disabilities.  These 
issues are referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the competent evidence is against a 
finding that the Veteran's bilateral hearing loss is related 
to her active military service or to the service-connected 
sinusitis and/or allergic rhinitis, on either a causation or 
aggravation basis.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2004 and September 2006 
that fully addressed the notice elements.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Although no longer required, she was 
also asked to submit evidence and/or information in her 
possession to the RO.  Finally, the Board notes the RO sent 
the Veteran letters, including in September 2006 and May 
2007, and SSOCs in May 2008 and August 2008, in which she was 
informed of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of her claim.  The RO has obtained 
the Veteran's VA treatment records.  The record reflects she 
underwent several VA examinations specifically pertaining to 
this claim.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In the September 2006 remand, the Board noted that the 
Veteran had testified in February 2005 that she was receiving 
treatment for her hearing loss from a private ENT physician, 
Dr. Strasser, who had reportedly advised that her hearing 
loss is related to her sinusitis and rhinitis.  In September 
2006, the Veteran was sent a letter requesting that she 
complete and return the enclosed VA Form 21-4142 
(Authorization and Consent to Release Information) for Dr. 
Strasser, so that complete treatment records could be 
obtained.  The Veteran, however, did not submit the completed 
authorization, thus, additional treatment records from Dr. 
Strasser could not be obtained.  

The Board also notes that in June 2008 the Veteran reported 
she was "disabled" and  "on Social Security and Medicare".  
She had reported, in March 2006, that she had been declared 
disabled by the Social Security Administration (SSA) as of 
March 1, 1996, due to fibromyositis of the cervical spine and 
shoulder and depression.  A September 1996 letter from the 
SSA confirms her contentions in this regard.  In finding that 
she met the medical requirements for disability benefits, the 
SSA noted they used VA treatment records dated from March 
1995 through June 1996 (which are of record already) and an 
August 1996 report by a Dr. G.  While it appears that Dr. 
G.'s report is not of record, the Board finds that the 
Veteran's SSA records (i.e., any determinations and records 
used in making such a determination) need not be obtained 
prior to the Board rendering a decision in this matter.  In 
that regard, the Board notes that the Veteran's current claim 
on appeal is not related to either fibromyositis or 
depression.  There is no indication that the SSA considered 
the Veteran's hearing loss, rhinitis, or sinusitis as 
contributing to her disability.  Furthermore, in its 
decision, SSA would presumably be concerned with treatment 
records pertaining to fibromyositis and depression only, and 
not with treatment records pertaining to hearing loss, 
sinusitis, or rhinitis.  Neither the Veteran nor her 
representative have asserted that SSA records are relevant to 
the adjudication of this appeal. Thus, the Board concludes 
that making an attempt to obtain any SSA records is not 
necessary in this matter, and that an informed and complete 
decision may be reached without the delay inherent in 
obtaining these records.

The Board therefore concludes that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) showed that no complaint of 
or finding of hearing loss.  On the May 1984 separation 
examination the Veteran underwent audiometric testing which 
showed pure tone thresholds for the right ear, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz as follows:  10, 10, 
15, 5, and 5, and pure tone thresholds for the left ear, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz as follows 
15, 15, 5, 10, and 20 in the left ear.  There was a notation 
that the Veteran had sinusitis and allergic rhinitis 
associated with dizziness and headaches secondary to 
Eustachian dysfunction, controlled with medications, 
currently experiencing symptoms and under treatment. 

VA treatment records showed that in October 1986 the Veteran 
complained of a history of tinnitus and high frequency 
hearing loss since service three years prior.  The assessment 
was likely sensorineural hearing loss, high frequency.  She 
was referred for an audiological consultation.  On 
audiological consultation in October 1986, the Veteran 
reported a history of noise exposure.  An audiological 
evaluation showed that her hearing was within normal limits 
for both ears.  She was referred for a follow-up audiogram in 
September 1987, which showed normal hearing sensitivity in 
both ears, and it was noted that the thresholds were within 
10 dB of those obtained in October 1986.  In November 1992 
the Veteran reported that she had a history of noise exposure 
and had worked the flight line in the Air Force.  The 
provisional diagnosis was presbycusis versus eustachian 
dysfunction, and she was referred to audiology.  In March 
1993 she complained of decreased hearing, and reported she 
had trouble hearing noise in the left ear.  An audiogram was 
conducted.  The assessment was hearing slightly decreased at 
4000 Hertz in the right ear and at 3000 and 4000 Hertz in the 
left ear; hearing within normal limits in the right ear, and 
mild high frequency sensorineural hearing loss in the left 
ear.  This March 1993 VA audiogram was the first medical 
evidence of left ear hearing loss disability pursuant to VA 
standards.  38 C.F.R. § 3.385.

VA treatment records further showed that in August 2000 the 
Veteran reported her hearing had "gotten poorer" since her 
last hearing test in March 1993.  The assessment was that her 
hearing was poorer since March 1993, and she had mild 
sensorineural hearing loss above 1500 Hz in the right ear and 
above 500 Hz in the left ear.  In September 2000 she was 
issued a hearing aid for the left ear and a few months later 
was issued a hearing aid for the right ear.

A VA audiogram conducted in December 2000 showed mild to 
moderate degree of sensorineural hearing loss, bilaterally.  
This was the first medical evidence of right ear hearing loss 
disability pursuant to VA standards.  38 C.F.R. § 3.385.

On VA examination in February 2001, the Veteran reported she 
served in the Air Force mostly in medical administration.  
She stated she had developed hearing loss in the past year or 
two, with tinnitus, more so in the left ear.  The examiner 
indicated the etiology of the Veteran's hearing loss remained 
unclear since there was no acoustic trauma history given 
during her time in service, and she claimed to have noticed 
the hearing loss in the last few years.  The examiner opined 
that it was most likely not possible that the Veteran's 
hearing loss was secondary to allergic rhinitis or any past 
ear infections.  The examiner noted that this type of high 
frequency sensorineural hearing loss does not result from 
either nasal allergy or sinus infection.  The examiner 
concluded that there was no relationship between her hearing 
loss and her sinus condition.  

On VA examination in June 2002, the examiner noted review of 
the Veteran's claims files.  The examiner indicated that over 
the past 15 years the Veteran had a sustained progression in 
her sensorineural hearing loss as documented with serial 
audiograms.  The examiner opined that there was most likely 
not a relationship between the Veteran's sensorineural 
hearing loss and her sinusitis, rhinitis, and allergy 
symptoms  The examiner did not have a reason for her 
progressive sensorineural hearing loss, but noted that 
genetics and/or autoimmune causes can progress a 
sensorineural hearing loss.  The examiner noted that the 
Veteran apparently did not have a history of acoustic trauma, 
as she served mostly in medical administration from 1980 to 
1984.  The examiner indicated that the Veteran had 
information in the claims file downloaded from certain 
websites regarding a relationship between Eustachian tube 
dysfunction and certain types of hearing loss.  The examiner 
noted that it was true that intermittent or prolonged 
Eustachian tube dysfunction "can result in a conductive 
hearing loss and not a sensorineural hearing loss".  The 
examiner also indicated that middle ear testing done on the 
Veteran on several occasions over the last 15 years showed 
that her eustachian tube dysfunction was mild in nature.  The 
examiner concluded that it was "highly unlikely" that there 
was a relationship between her sinusitis, rhinitis, or 
allergy symptoms and her sensorineural hearing loss.

In the January 2003 VA Form 9 the Veteran reported that while 
stationed at Beale AFB, she did "mobility on the flight line 
and was in a metal building", and that that AFB was the home 
of the SR71 jet, which was extremely loud.  

A January 2003 VA audiological evaluation continued to show 
that the Veteran had bilateral hearing loss disability for VA 
purposes, as defined at 38 C.F.R. § 3.385. 

On VA examination in March 2003, the Veteran reported she 
worked around the flight line, close to jets, at times during 
service.  No noise exposure was noted after service.  The VA 
examiner opined that the Veteran's tinnitus, by history, was 
as likely as not related to the noise exposure she had in 
service.  The VA examiner noted that no recent audiogram was 
available, but indicated that the audiogram done in 1987 was 
essentially within normal limits. 

An April 2003 VA audiological evaluation showed current 
hearing loss disability for VA purposes, as defined at 38 
C.F.R. § 3.385. 

In support of her claim the Veteran has submitted multiple 
internet excerpts, on which she highlighted certain sections.  
On one excerpt, she highlighted the symptoms of rhinitis 
including problems with Eustachian tubes and difficulty 
hearing.  On another excerpt titled "Hearing Loss in Adults 
Referral Guideline", she highlighted that allergic rhinitis 
could cause hearing loss.  On an excerpt titled "Allergy 
Diagnosis and Treatment", she highlighted the portion which 
indicate that allergies can play a role in hearing nerve loss 
in the inner ear.  

In February 2005 the Veteran testified that she first noticed 
hearing loss while she was in the Air Force.  She claimed 
that she had tinnitus at that time also, which was masking 
her hearing loss.  She testified she worked on the flight 
line in service and was not issued any ear protection. 

On a VA audiological examination in February 2007, the 
Veteran reported that she was exposed to noise on the flight 
line during service and denied post-service noise exposure, 
reporting that she worked for a telephone company in an 
office setting.  The diagnosis was moderate sensorineural 
hearing loss, bilaterally, and the audiologist noted that 
there were no hearing tests in the Veteran's STRs, but that 
outpatient hearing tests at the Phoenix VAMC in 1986 and 1987 
showed normal hearing, bilaterally.  The audiologist opined 
that it was not likely that the Veteran's hearing loss had 
its origins in service.

On a VA audiological evaluation in June 2007, the Veteran 
reported that her history of noise exposure was limited to 
working in the flight surgeon's office doing office work, and 
that the office was near the flight line.  She reported a 
pre-service history of noise exposure limited to working as a 
telephone operator, and that post-service she did office 
work.  Examination showed a mild to moderate sensorineural 
hearing loss.  The audiologist indicated that there were no 
hearing tests in the STRs, but that outpatient hearing tests 
at the Phoenix VAMC in 1986 and 1987 showed normal hearing 
bilaterally, and opined that it was not likely that the 
Veteran's hearing loss had its origins in service.

On a VA examination in June 2007, the examiner conducted a 
physical examination of the Veteran and then reviewed her 
claims folder.  The examiner found that the Veteran did have 
a documented sensorineural hearing loss currently, but that 
there was no medical evidence indicating that this process 
was aggravated or started to occur during her active duty 
service.  The examiner opined that it was less likely as not 
that her hearing loss was directly and proximately caused by 
her service-related activities.  The examiner then noted that 
the Veteran's service-connected tinnitus could occur with and 
without a hearing loss, and that the two were not mutually 
connected to each other, and were, in many cases, independent 
of each other.  The examiner opined that the Veteran's 
hearing loss was not directly and proximately caused by her 
service-connected tinnitus or the service-connected 
sinusitis, allergic rhinitis, bronchitis, and hypoglycemia.

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the Veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that her current hearing loss is related 
to her service-connected sinusitis and/or to her service-
connected allergic rhinitis.  She has also contended that her 
hearing loss was caused by exposure to noise on the flight 
line during her period of service.

The Veteran's STRs are negative for a report of or finding of 
hearing loss.  While there was a notation on her separation 
examination that she had sinusitis and allergic rhinitis 
associated with dizziness and headaches secondary to 
Eustachian dysfunction, there was no indication that this was 
related to any hearing loss.  Moreover, post-service, the 
Veteran first exhibited hearing loss disability in March 1993 
on the left and in December 2000 on the right.  38 C.F.R. § 
3.385.  Thus, there is evidence of a current disability.  The 
record also reflects that service connection has been granted 
for sinusitis, allergic rhinitis, and tinnitus.  

What is missing from the record is competent evidence showing 
that the Veteran's bilateral hearing loss is causally related 
to service or causally related to a service-connected 
disability, on either a causation or aggravation basis.  38 
C.F.R. §§ 3.303, 3.310.  Several VA examiners have addressed 
the etiology of the Veteran's bilateral hearing loss.  With 
regard to the claim for direct service connection, the Board 
notes that in February 2007 and June 2007 the Veteran 
reported she was exposed to noise on the flight line in 
service, however, the VA audiologist and VA physician each 
opined that the Veteran's hearing loss was not related to 
service.  The veteran claims that the notation of eustachian 
dysfunction on her separation examination shows that her 
bilateral hearing loss had an onset in service, however, the 
VA examiner in 2002 noted that eustachian tube dysfunction 
can result in conductive hearing loss and not sensorineural 
hearing loss, which is the type of hearing loss the veteran 
has exhibited.  With regard to the Veteran's claim for 
secondary service connection, the Board notes that on VA 
examinations in February 2001, June 2002, and June 2007, the 
examiners opined that the Veteran's hearing loss was not 
related to her service-connected sinusitis or her service-
connected allergic rhinitis.  The veteran has not submitted 
competent medical evidence to the contrary.  

The Board notes that Veteran has submitted various excerpts 
from medical articles obtained on the Internet in support of 
her claim.  The Board finds that these materials are 
insufficient upon which to base a grant of service 
connection, particularly in light of the statements provided 
by the VA physicians who have examined her, reviewed the 
claims files, and rendered opinions in this matter.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Here, crucially, the treatise evidence 
which has been submitted by the Veteran is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding this veteran's particular case.

The Board also recognizes that the Veteran has sincerely 
contended that her current bilateral hearing loss is related 
to service, and alternatively, related to a service-connected 
disability.  As noted above, lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, but the Board does not believe that the etiology 
of hearing loss is subject to lay diagnosis.  Jandreau, 
supra.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether current hearing loss disability had an onset in 
service or is related to sinusitis or rhinitis, in the 
absence of specialized training, and the Veteran has not 
established any specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
Veteran's claim of service connection for bilateral hearing 
loss on both a direct basis and as secondary to the service-
connected sinusitis and/or allergic rhinitis.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


